DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant is reminded they need to explicitly point out where support for all the newly claimed features come from as required by MPEP 714.02 and 2163.06.  See 37 CFR 1.111.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tensioning device in claims 5 and 28, which is disclosed as adjustable tensioning rollers or eccentric rollers in Fig. 24 and paragraph 97.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 


    PNG
    media_image1.png
    581
    681
    media_image1.png
    Greyscale

Claims 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25, lines 10-12 recite, “the break bar having a length in the circumferential direction that spans at least two of the plurality of anchoring weld lines.”  As seen in Fig. 10 and 10A below, Applicant does not teach or disclose that the break bar 128 has a length in the circumferential direction/axis 124 that spans at least two of the plurality of anchoring weld lines 130 spaced apart along a circumferential axis 124.  However, Applicant does disclose that the length of the break bar 124 in the direction of the rotational axis 60 spans at least two weld lines which are spaced apart along a rotational axis 60 of the anvil and this is what is presumed that Applicant meant to claim for purposes of Examination.  

Claim Rejections - 35 USC § 102
Claim(s) 25 and 29-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider et al. (US 20180169964).
As to claim 25, Schneider discloses an apparatus for making absorbent articles with elastomeric laminates (Abstract).  Schneider discloses that the apparatus has a bonding apparatus comprising:   a rotary anvil (402) having a face with a weld pattern comprising at least one anchoring region (348) and at least one deactivating region (348a); wherein the at least one anchoring region comprises a plurality of anchoring welds that extend from the face of the rotary anvil with adjacent anchoring welds 

    PNG
    media_image2.png
    527
    740
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    629
    729
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    578
    392
    media_image4.png
    Greyscale

Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of Schneider contains all of the structural limitations of claim 25.

As to claim 30, the apparatus of claim 25 is taught as seen above.  The plurality of the anchoring welds is arranged in anchoring weld lines that define a pattern on the face of the rotary anvil (Fig. 7, 13C, 13D and 13E).
As to claim 31, the apparatus of claim 25 is taught as seen above.  Claim 31 is rejected for substantially the same reasons as claim 29 above.  Schneider teaches that the spaces between the lamination welds can have a greater distance between adjacent welds than the space between adjacent anchoring welds so as to allow for the elastics to move relative to the lamination welds whereas the anchoring welds lock the elastic in place (paragraph 88).
As to claim 32, the apparatus of claim 25 is taught as seen above.  Claim 32 is rejected for the same reasons as claim 25 since it only recites method and material worked upon limitations.
As to claim 33, the apparatus of claim 25 is taught as seen above.  Schneider discloses that the break bar comprises a continuous weld projection that is capable of forming an unbroken bond pattern 348a (Fig. 13E).
Claim Rejections - 35 USC § 103
Claims 1, 6-12 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964) in view of Ando et al. (US 7582348), Ishikawa (US 20190021916), Coenen et al. (US 20190374398).
As to claim 1, Schneider discloses an apparatus for making absorbent articles with elastomeric laminates (Abstract).  Schneider discloses that the apparatus has a bonding apparatus comprising:   a rotary anvil (402) having a face with a weld pattern comprising at least one anchoring region (348) and at least one deactivating region (348a); wherein the at least one anchoring region comprises a plurality of anchoring welds that extend from the face of the rotary anvil with adjacent anchoring welds constructed to form pairs of adjacent anchoring bonds that fuse the pair of facing web layers together and anchor the at least one elastic thread passing between the adjacent anchoring bonds in position relative to the pair of facing web layers; and wherein the at least one deactivating region comprises a break bar that extends outward from the face of the rotary anvil and is constructed to sever the at least one elastic thread (Fig. 7, 13C, 13D and 13E below).

    PNG
    media_image2.png
    527
    740
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    629
    729
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    578
    392
    media_image4.png
    Greyscale

As seen in Fig. 13E, Schneider discloses that the break bar 348a and some of the anchoring welds are arranged along a common line in the CD direction, but fails to teach or disclose that the anchoring welds and break bar can be arranged along a common curved contour as currently claimed.   It is a position of the Examiner that using a curved contour for bonding lines is known and conventional in the art and using a curved contour bonding line for the common line shared by the anchoring welds and break bar of Schneider.  Ando (Fig. 14 & 15 below), Ishikawa (Fig. 17 below) and Coenen (Fig. 15 below) all disclose that it is known and conventional in the art to bond elastic laminates in absorbent articles with a bonding line which utilizes a curved KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).   Furthermore, using a curved contour bonding line instead of the straight line taught by Schneider would amount to a mere change of shape which is a matter of choice of one of ordinary skill in the art would find obvious.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).





    PNG
    media_image5.png
    807
    590
    media_image5.png
    Greyscale

Ando et al. US 7582348

    PNG
    media_image6.png
    348
    332
    media_image6.png
    Greyscale

Ishikawa US 20190021916

    PNG
    media_image7.png
    910
    591
    media_image7.png
    Greyscale

Coenen et al. US 20190374398

Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of Schneider contains all of the structural limitations of claim 1.


As to claim 7, the apparatus of claim 1 is taught as seen above.  The plurality of the anchoring welds is arranged in anchoring weld lines that define a pattern on the face of the rotary anvil (Fig. 7, 13C, 13D and 13E).
As to claim 11, the apparatus of claim 9 is taught as seen above.  Ando (Fig. 14 & 15), Ishikawa (Fig. 17) and Coenen (Fig. 15) all disclose that the weld lines are sinusoidal.  
As to claim 12, the apparatus of claim 9 is taught as seen above.  Schneider teaches that the spaces between the lamination welds can have a greater distance between adjacent welds than the space between adjacent anchoring welds so as to allow for the elastics to move relative to the lamination welds whereas the anchoring welds lock the elastic in place (paragraph 88).
Claim 34 is rejected for the same reasons as claims 1, 6 and 7 above.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964), Ando et al. (US 7582348), Ishikawa (US 20190021916), Coenen et al. (US 20190374398) as applied to claims 1, 6-12, 35, 29-32 and 34 above, and further in view of Thomas et al. (US 9913764) as evidenced by Rust, Jr. (3844869).
KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claims 3 and 4, the apparatus of claim 2 is taught as seen above.  Rust, Jr. (Fig. 1) discloses that the horns are ultrasonic with oscillating means (pneumatic cylinder) 41 capable of extending or retracting to engage said horns with a material.  


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964) in view of Thomas et al. (US 9913764) as evidenced by Rust, Jr. (3844869).
KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claims 5 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964), Ando et al. (US 7582348), Ishikawa (US 20190021916), Coenen et al. (US 20190374398) as applied to claims 1, 6-12 and 34 above, and further in view of Wu et al. (US 7118558).
As to claim 5, the apparatus of claim 1 is taught as seen above. Schneider discloses that the elastomeric material processed is stretched to a desired elongation upstream of the bonding apparatus (paragraph 57), fails to specifically teach or disclose KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 35, the apparatus of claim 34 is taught as seen above.  Claim 28 is rejected for the same reasons as claim 5 above.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964), Ando et al. (US 7582348), Ishikawa (US 20190021916), Coenen et al. (US 20190374398) as applied to claims 1, 6-12, 35, 29-32 and 34 above, and further in view of Yamamoto (US 20120175064).
As to claim 13, the apparatus of claim 1 is taught as seen above.  It is the position of the Examiner that placing a groove into a cutting projection/bar is known and conventional in the art of cutting and would have been obvious to one of ordinary skill at the time of the invention.  Yamamoto discloses an ultrasonic joining apparatus .

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964), Thomas et al. (US 9913764) and Rust, Jr. (3844869) as applied to claim 26 above, and further in view of Drake (US 8562777).
As to claim 27, the apparatus of claim 26 is taught a seen above.  The above references as combined fail to specifically teach or disclose whether the pneumatic cylinder of Rust can be replaced with a camshaft for moving the ultrasonic horn into an active/inactive position.  Drake discloses an apparatus for continuously forming dye sublimation images (Abstract).  Drake teaches that in the art of actuators it is known and conventional to use pneumatic cylinders or camshafts to move a component into a desired positon.  It would have been obvious for one of ordinary skill in the art at the time of the invention to substitute the pneumatic cylinder of Rust with a camshaft and would have been motivated to do so because Drake teaches they are known functional equivalents.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964) in view of Wu et al. (US 7118558).
As to claim 28, the apparatus of claim 25 is taught as seen above.  Schneider discloses that the elastomeric material processed is stretched to a desired elongation upstream of the bonding apparatus (paragraph 57), fails to specifically teach or disclose what is used as a tensioning device for creating tension in the web being processed.  Wu discloses a method of making absorbent garments (Abstract).  Wu discloses that adjustable tensioning rollers may be used to supply the desired tension to elastics being supplied to make a laminate web (C16, L40-47).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the adjustable tension rollers of Wu in the apparatus taught by Schneider because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means of providing a desired tension in an elastic component in a composite web manufacturing apparatus/process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).




Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 9-11 that Schneider fails to teach or disclose that a rotary anvil may have a curved break bar and curved anchoring welds extending outward from a face of the rotary anvil instead of the break bar and anchoring welds arranged in a straight line in the axial direction as disclosed in Fig. 7.  This argument is not persuasive since, as seen in the rejection above, Ando, Ishikawa and/or Coenen all disclose that it is known and conventional in the art to use a curvilinear bonding pattern in the cross direction relative to the longitudinal direction that elastic strands are arranged and therefore would have been a known successful and conventional bonding pattern to modify and substitute the straight bonding pattern on the anvil of Schneider with.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas et al. (US 20150164705) discloses that it is known and conventional in the art to use sinusoidal welds to bond elastic laminates to one another (Fig. 7). .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745